DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because:
Figure(s) 4 and 5 is/are not properly labeled.  See 37 CFR 1.84(u)(1).
The lettering is not of proper size, uniform density, and well-defined in Figure(s) 1, 2, 3, 5, 6A, 6B, 7A-7E, 8A-8D, 9A-9G, 10A-10B, 11A and 11B.  See 37 CFR 1.84(p)(1) – (5) and 37 CFR 1.84(l).  (“Numbers, letters, and reference characters must measure at least .32 cm (1/8 inch) in height.”)
The lines are not clean, well-defined, sufficiently dense and dark, and uniformly thick and well defined in Figure(s) 1, 3A, 3B, 7A-7E, 8A-8E, 9A-9G, 10A, 10B, 11A, and 11B.  See 37 CFR 1.84(l) and (q).
The shading in Figure(s) 6A, 6B, 7A-7E, 8A-8E, 9A, 9C, 9E-9G, 10A, 10B, `11A, and 1B is of poor quality and does not sufficiently contrast with the rest of the drawing(s).  See 37 CFR 1.84(m).
Each panel needs to be individually labeled, e.g., FIG. 6A, 6B, 7A-7E, 8A-8E, 9A-9G, 10A, and 10B.  See 37 CFR 1.84(u)(1) and (2),

Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, are required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Standard for Obviousness.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Attention is directed to In re Jung, 98 USPQ2d 1174, 1178 (Fed. Cir. 2011) wherein is stated:
There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. “[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence.” Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the  reference or references relied upon in a sufficiently articulate and informative manner as to meet the notice requirement of § 132. As the statute itself instructs, the examiner must “notify the applicant,” “stating the reasons for such rejection,” “together with such information and references as may be useful in judging the propriety of continuing prosecution of his application.” 35 U.S.C. § 132. 


Attention is directed to the decision in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007):
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

It is further noted that prior art is not limited to the four corners of the documentary prior art being applied.  Prior art includes both the specialized understanding of one of ordinary skill in the art, and the common understanding of the layman.  It includes “background knowledge possessed by a person having ordinary skill in the art. . . [A] court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1396.
Suggestion, teaching or motivation does not have to be explicit and “may be found in any number of sources, including common knowledge, the prior art as a whole or the nature of the problem itself’” Pfizer, Inc. v. Apotex, Inc. 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) citing Dystar Textilfarben GMBH v. C. H. Patrick Co., 464 F.3d 1356 (Fed. Cir. 2006).

Admissions as Prior Art.
Attention is directed to MPEP 706.02 [R-07.2015]:
III.   RELIANCE ON ADMITTED PRIOR ART IN SUPPORT OF REJECTION
A statement by an applicant in the specification or made during prosecution identifying the work of another as “prior art” is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int’l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988). See MPEP § 2129 for discussion on admissions as prior art. Where the admitted prior art anticipates the claim but does not qualify as prior 


Attention is directed to MPEP 2129 [R-08.2012], Admissions as Prior Art, which states in part:
I. ADMISSIONS BY APPLICANT CONSTITUTE PRIOR ART
A statement by an applicant in the specification or made during prosecution identifying the work of another as “prior art” is an admission **>which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int’l Corp. v. R.A. Jones & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988).

Attention is also directed to Ex parte Shirley, (BPAI, 2009) Appeal No. 2009002352, which, at pages 21 and 26, states:
The Specification’s omission of the term “prior art” and inclusion of the prior-art disclaimer may initially appear to indicate that Appellants do not consider the single-step soft bake process to constitute prior art. To place these latter, contraindicative factors into the proper context though, we note that patent-application drafters regularly endeavor to avoid the indiscriminate or imprudent use of the descriptive label, “prior art.” See Riverwood Intern. Corp. v. R.A. Jones & Co., Inc., 324 F.3d 1346, 1354 (Fed. Cir. 2003) (citing In re Fout, 675 F.2d 297, 300 (CCPA 1982)) for the proposition that “section 102 is not the only source of … prior art. Valid prior art may be created by the admissions of the parties”); In re Nomiya, 509 F.2d 566, 571 (CCPA 1975) (holding that an Applicant’s labeling of certain figures as “prior art,” ipsissimis verbis, constituted an admission that the pictured subject matter was prior art relative to Applicant’s invention); MPEP § 21294 (instructing that “the examiner must determine whether the subject matter identified as ‘prior art’ is applicant’s own work, or the work of another. In the absence of another credible explanation, examiners should treat such subject matter as the work of another”).

***

The Specification’s omission of the term “prior art” and inclusion of the boilerplate prior-art disclaimer do not change our conclusion. In view of the record as a whole, these factors are ineffective in shielding Appellants from having their prior-art admissions treated as such.
Claims 1-8, 11, 14, 20, 23, 25, 27, 28, 36, and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s admissions in view of US 2005/0009050 A1 (Nadeau et al.) and US 2007/0020665 A1 (Gupta et al.).

Claim 1 is the sole independent claim pending.  Claims 1, 5, 6, 20, 36, and 40 are deemed to be representative and, for convenience, are reproduced below.

    PNG
    media_image1.png
    315
    604
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    120
    607
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    56
    604
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    82
    603
    media_image4.png
    Greyscale



Applicant, at page 13, paragraph [0046], of the original disclosure admits:
In some aspects, the thermodynamics of the Probes and Sinks are designed to satisfy that of a Competitive Composition. See, U.S. Pat. Publn. No. US2017/0029875, which is incorporated herein by reference in its entirety.

It is noted that US 2017/0029875 A1 (Zhang et al.) was published on 02 February 2017, which is more than 10 months prior to the effective filing date of the subject application (20 December 2017).  Given such, the Zhang et al., document constitutes available prior art.  Given that it has been “incorporated herein by reference in its entirety”, it constitutes a part of the disclosure of the instant application. 
Applicant, at page 13, paragraph [0048], admits:
[0048] In some embodiments, the sequence of the functionalized strand is decoupled from the sequence of the target-specific strand, such as, for example, in the case of X-probes.  See, e.g., U.S. Pat. Publn. No. 2016/0326600, which is incorporated by reference herein in its entirety. 

It is noted that US 2016/0326600 A1 (Zhang et al.) was published 10 November 2016, which is more than 13 months prior to the effective filing date of the subject application, and thusly, constitutes available prior art. 
Applicant, at page 15 of the disclosure, asserts that methods for performing PCR are well known in the art.  As admitted to therein:
B. Amplification of Nucleic Acids

[0055] A number of template-dependent processes are available to amplify the target nucleic acids present in a given sample. One of the best known amplification methods is the polymerase chain reaction (referred to as PCR™) which is described in detail in U.S. Patent Nos. 4,683,195, 4,683,202, and 4,800,159, each of which is incorporated herein by reference in its entirety.

Applicant, at page 16, paragraph [0058], bridging to page 17, paragraph [0059], admits:


[0059] In particular aspects, the sequencing technologies used in the methods of the present disclosure include the HiSeq™ system (e.g., HiSeq™ 2000 and HiSeq™ 1000) and the MiSeq™ system from Illumina, Inc. The HiSeq™ system is based on massively parallel sequencing of millions of fragments using attachment of randomly fragmented genomic DNA to a planar, optically transparent surface and solid phase amplification to create a high density sequencing flow cell with millions of clusters, each containing about 1,000 copies of template per sq. cm.

Applicant, at page 17, paragraph [0060], admits that methods of DNA sequencing wherein one uses solid support, are known in the art.  As stated therein:
[0060] Another example of a DNA sequencing platform is the QIAGEN GeneReader platform-a next generation sequencing (NGS) platform utilizing proprietary modified nucleotides whose 3' OH groups are reversely terminated by a small moiety to perform sequencing-by-synthesis (SBS) in a massively parallel manner. Briefly, the sequencing templates are first clonally amplified on a solid surface (such as beads) to generate hundreds of thousands of identical copies for each individual sequencing template, denaturized to generate single-stranded sequencing templates, hybridized with sequencing primer, and then immobilized on the flow cell. The immobilized sequencing templates are then subjected to a nucleotide incorporation reaction in a reaction mix that includes modified nucleotides with a cleavable 3' blocking group that enables the incorporation and detection of only one specific nucleotide onto each sequencing template in each cycle. See U.S. Pat. Nos. 6,664,079; 8,612,161; and 8,623,598, each of which is incorporated by reference herein.


Applicant, at page 18 of the disclosure admits:
Further details regarding the compositions, design and operation of the Ion Torrent PGM™ sequencer can be found, for example, in U.S. Pat. Publn. Nos. 2009/0026082; 2010/0137143; and 2010/0282617, all of which are incorporated by reference herein in their entireties.
Applicant, at page 20, paragraph [0067], admits:
[0067] A further sequencing platform includes nanopore sequencing (Oxford Nanopore).  Nanopore detection arrays are described m US2011/0177498; US2011/0229877; US2012/0133354; WO2012/042226; WO2012/107778, and have been used for nucleic acid sequencing as described in US2012/0058468; US2012/0064599; US2012/0322679 and WO2012/164270, all of which are hereby incorporated by reference.

Attention is directed to the following passages of US 2017/0029875 A1 (Zhang et al.), which, as noted above, has been incorporated in its entirety, and thusly constitutes part of the disclosure of the subject application, and admissions of applicant.
Zhang et al., abstract, teach:
The present disclosure describes the thermodynamic design and concentrations necessary to design probe compositions with desired optimal specificity that enable enrichment, detection, quantitation, purification, imaging, and amplification of rare-allele-bearing species of nucleic acids (prevalence <1%) in a large stoichiometric excess of a dominant-allele-bearing species (wildtype).  (Emphasis added)
Zhang et al., at paragraph [0007], teach:
In one instance, the composition comprises two probe complexes and two separate oligonucleotides. The first probe complex is specific to the target nucleic acid sequence and is referred to herein as a "target nucleic acid probe" or "Probe," whereas the second probe complex is specific to the variant nucleic acid sequence and is referred to herein as a "variant nucleic acid probe" or " Sink."  (Emphasis added)

Zhang et al., at paragraph [0009], teach:

The non-conserved sequence can be a single nucleotide difference between the Probe and Sink complement regions thereby contributing to each probe's specificity for the target nucleic acid sequence and the variant nucleic acid sequence, respectively.

Zhang et al., at paragraphs [0013], [0021], [0023], and [0028], teach:
[0013] As discussed in more detail herein below, the target nucleic acid probe and variant nucleic acid probes may comprise different morphologies. In one instance, the target nucleic acid probe may comprise an X-probe morphology while the variant nucleic acid probe may also comprise an X-probe morphology or a ultra-specific, toehold morphology, similar to that described in the above embodiment. The description of the X-probe morphology is described with respect to the target nucleic acid probe, but it should be understood that the same design could also apply to the variant probe.  (Emphasis added)



[0023] In one or more of any of the applicable above embodiments, the target nucleic acid probe is an ultraspecific probe, a fine-tuned ultraspecific probe, an X-Probe, a Yin-Yang probe, or any other nucleic acid probe molecule which comprises double Blocks, a Target-binding Block and an Auxiliary Block or protector, and releases the Auxiliary Block concurrently with the hybridization of the Target.  (Emphasis added)

[0028] In one or more of any of the applicable above embodiments, the variant nucleic acid probe (Sink) is an ultra-specific probe, a fine-tuned ultra-specific probe, an X-Probe, a Yin-Yang probe, or any other nucleic acid molecule which comprises double Blocks, a Target-binding Block and an Auxiliary Block, and releases the Auxiliary Block concurrently with the hybridization of the Variant.  (Emphasis added)

Zhang et al., at paragraphs [0037] and [0049], teach:
[0037] A method is also provided for use of any of the above described compositions in a reaction to isolate, identify, quantify, or detect a Target in a heterogeneous mixture of nucleic acids. In one embodiment, the method includes providing or obtaining a heterogeneous mixture of nucleic acids (sample), comprising a dominant allele-bearing species (Variant) and a rare allele-bearing species (Target), such that the aligned Variant and the Target differ by at least one nucleotide (polymorphic nucleotide(s)) in a subsequence…  (Emphasis added)

The nucleic acid compositions of the present disclosure are used to isolate, identify, quantify, or detect a Target in a heterogeneous mixture of nucleic acids sample 1. The initial concentration ratio of the Variant to the Target in the sample is X. Upon completion of the reaction 3, the ratio of the amount of Target that is bound to the Probe (T.cndot.Probe) to the amount of Variant that is bound to be Probe (V.cndot.Probe) Y will be enriched relative to the initial ratio of Target and Variant in the Sample.

Zhang et al., at paragraph [0072], teach:
[0072] The Competitive Composition comprises a target nucleic acid probe (Probe) and a variant nucleic acid probe (Sink), with the later in excess concentration of the former, with the Sink reacting more favorably with the Variant than with the Target (due to the Sink's complementarity to the dominant allele nucleotide(s)) and the Probe reacting more favorably with the Target than with the Variant (due to the Probe's complementarity to the rare allele nucleotide(s)).

Zhang et al., at paragraph [0086], teach:
[0086] A process for preparing an X-probe is provided.
A review of the disclosure fails to find where applicant has admitted that the aspect of removing a particular sequence, e.g., a single-stranded amplicon, from a mixture could be effected via immobilization to a solid phase (claims 1 and 28).

Nadeau et al., at paragraph [0009], teach:
[0009] The background signal may be advantageously further reduced by providing a solid phase capture oligonucleotide that either prevents amplicon formation until a specific release-oligonucleotide is provided or captures the proximity pair/analyte complex to allow removal of unbound components.  (Emphasis added)

Gupta et al., at paragraph [0094], teach:
The hybridization complex can form in solution (and is therefore soluble), or one or more component of the hybridization complex can be affixed to a solid phase (e.g., to a dot blot, affixed to a bead system to facilitate removal or isolation of target hybridization complexes, or in a microarray).  (Emphasis added)

In view of the above showing, it would have been obvious to one of ordinary skill in the art to design and use Probes and Sinks in a method that results in the detection of rare sequences variants within a DNA region of interest. As evidenced above, not only were the design and use of Probes and Sinks known, but so to were methods of amplification, sequencing, and isolation of hybridized sequences.
In view of the clearly well-developed state of the art and the interest in being able to identify and detect medically significant nucleotide sequence variants, said ordinary artisan would have been both amply motivated and would have had a most reasonable expectation of success.
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1-8, 11, 14, 20, 23, 25, 27, 28, 36, and 38-40 are rejected under 35 U.S.C. 103 as being .

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over applicant’s admissions in view of US 2005/0009050 A1 (Nadeau et al.) and US 2007/0020665 A1 (Gupta et al.) as applied to claims 1-8, 11, 14, 20, 23, 25, 27, 28, 36, and 38-40 above, and further in view of US 2015/0299784 A1 (Fan et al.). 
See above for the basis of the rejection as it pertains to the admissions of applicant and the teachings of Nadeau et al., and Gupta et al.

Neither admissions of applicant, nor teachings of Nadeau et al., and Gupta et al., have been found to teach incorporating a barcode or index sequence into primers.

Fan et al., at paragraph [0118], teach:
The nucleic acids in the sample may be amplified by multiplex RT -PCR (230) with molecular barcodes (or sample tags or molecular identifier labels) and the custom primers to produce labeled amplicons.  (Emphasis added)

In view of the above showing, it would have been obvious to one of ordinary skill in the art at the time of filing to have modified the admissions of applicant, and the teachings of Nadeau et al., and Gupta et al., whereby amplification was not only conducted, but done with primers that comprised a barcode sequence which in turn allows for identification of a particular amplicon sequence of interest.
In view of the above analysis and in the absence of convincing evidence to the contrary, claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over applicant’s admissions in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751.  The examiner can normally be reached on Monday to Thursday, from 6:30 AM to 5 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Bradley L. Sisson/Primary Examiner, Art Unit 1634